Citation Nr: 1542211	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left pectoralis muscle strain (claimed as torn left pectoralis muscle condition).

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the left foot.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, service connection was granted for left pectoralis muscle strain with a noncompensable rating assigned effective May 2, 2010, patellofemoral syndrome of the right knee with a noncompensable rating assigned effective May 2, 2010, patellofemoral syndrome of the left knee with a noncompensable rating assigned effective May 2, 2010, and plantar fasciitis of the left foot with a noncompensable rating assigned effective May 2, 2010.  

In February 2015, the Board remanded the Veteran's claims for additional development.  

In a July 2015 rating decision, the Appeals Management Center (AMC) granted a 20 percent rating for left pectoralis muscle strain effective May 2, 2010, a 10 percent for patellofemoral syndrome of the right knee effective May 2, 2010, a 10 percent for patellofemoral syndrome of the left knee effective May 2, 2010, and a 10 percent for plantar fasciitis of the left foot effective May 2, 2010.  Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum ratings available were not granted, the issues remained in appellate status.


FINDINGS OF FACT

1.  The Veteran's left pectoralis muscle strain is manifested by no more than a moderate injury to Muscle Group II.

2.  The weight of the evidence is against a finding that the Veteran's right knee or left knee disabilities are manifested by instability.
 
3.  The Veteran's knees are painful or tender on palpation of the joint line.  However, even considering impairment caused by factors such as pain, weakness, stiffness, fatigability, and lack of endurance, the Veteran has consistently demonstrated range of motion in his right and left knees from 0 degrees to more than 60 degrees, and his range of motion has not been shown to be so functionally limited as to warrant a rating in excess of 10 percent.
 
4.  The Veteran has not been shown to experience locking or effusion in his right or left knee; and semilunar cartilage has not been removed from either knee.

5.  Ankylosis has not been shown in the Veteran's right or left knee.

6.  The left plantar fasciitis has been manifested by no more than mild symptoms of pain on use.


CONCLUSIONS OF LAW

1.  Criteria for an initial rating in excess of 20 percent for left pectoralis muscle strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5302, 5303 (2015).

2.  Criteria for an initial rating in excess of 10 percent patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5262 (2015).

3.  Criteria for an initial rating in excess of 10 percent patellofemoral syndrome of the left knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5262 (2015).

4.  Criteria for an initial rating in excess of 10 percent for left plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.72, DCs 5299-5020, 5020-5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available VA treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, there has been no allegation that the Veteran's service connected disabilities have worsened since his most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Of note, the Board remanded the Veteran's claim in February 2015 in part to obtain additional VA treatment records.  These records have been associated with the claims file.  The remand also directed that additional VA examinations be provided, which has also been accomplished.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Pectoralis Muscle Strain

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a torn left pectoralis muscle in March 2010.  As noted, the Veteran was granted service connection for left pectoralis muscle strain with a noncompensable rating effective May 2, 2010 (the day following the Veteran's release from active duty) under Diagnostic Code 5303 for Injury to Muscle Group (MG) III.  38 C.F.R. §4.73.  The Veteran disagreed with the rating assigned, and this appeal ensued.  A rating decision issued in July 2015 granted a 20 percent for left pectoralis muscle strain effective May 2, 2010, under Diagnostic Codes 5303-5302 for Injury to MG III/II.      

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for any injury to the left pectoralis muscle.

At a VA examination performed prior to the Veteran's discharge in March 2010, the Veteran reported that he sustained an injury to the left pectoral muscle during physical training.  He denied any wound to the muscle, blood vessels, bone, fascia, or nerve and he denied seeking any treatment for the condition.  He reported pain in the left chest pectoral muscle which occurred constantly and traveled to the left shoulder.  He described the pain as burning, aching, sharp, and tearing and he indicated that the pain was exacerbated by physical activity and relived by rest and Ibuprofen.  He was noted to have loss of strength, weakness, easy fatigability, pain, and inability to control movement well due to the chest injury.  There was no impairment of coordination.  The examiner noted that the Veteran had intermuscular scarring but no prolonged infection or adhesion of scar to the bone.  The Veteran reported that he was unable to push things or hold himself up or use the left side of his chest including any movements associated with physical exercise of the chest.  Physical examination revealed that the muscle affected was the left pectoralis muscle.  Palpation of the muscle revealed swollen and lump on the left side of the pectoralis muscle.  Palpation of the muscle did not reveal loss of deep tissue fascia, loss of muscle substance, or impairment of muscle tone.  There was no muscle wound present and no signs of lowered endurance or impaired coordination. Muscle strength of the left pectoralis muscle was graded at 5.  The examiner reported that the muscle injury did not affect the function of the particular body part it controlled, there was no muscle herniation, and it did not involve any tendon, bone, joint, or nerve damage.  The examiner assessed the Veteran with left pectoralis muscle strain with objective factors of tenderness and swelling of the left pectoralis muscle.  The examiner noted that the Veteran could not use the left side of his chest or do any movements associated with physical exercise of the chest, but she did not indicate that the left pectoralis muscle strain would have any impact on his usual occupation.  

VA treatment reports dated in December 2010 reflect that a physical examination revealed a lump (partial pectus tear) of the left upper chest.  

At a March 2015 VA examination, the Veteran was noted to have been diagnosed with left pectoralis muscle strain in 2009.  The examiner indicated that there was no penetrating muscle injury.  The Veteran's current symptoms included a palpable knot in the left chest and some pain lifting weights.  He indicated that it felt like a "tearing" pain with bench press, particularly with adducted shoulder.  His dominant hand is the right hand.  The examiner indicated that the Veteran's injury to the muscle group of the shoulder girdle or arm affected Muscle Group II, the muscles of the left shoulder 6girdle, pectoralis major, latissimus dorsi, and teres major, pectoralis minor, and rhomboid on the left side.  There was no scar associated with the muscle injury.  The examiner reported that the muscle injury interfered with heavy lifting.  The Veteran also had occasional fatigue-pain on the left affecting Muscle Group II.  The Veteran had normal muscle strength in Group III and no muscle atrophy.  The examiner noted a large nodule on the left lateral pectoralis muscle migrates superoinferiorly with abduction/adduction of the left shoulder which appeared to be part of the torn pectoralis muscle.  With regard to the muscle injury's impact on his ability to work, the muscle injury resulted in some difficulty with repetitive heavy loads.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

MG III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the non-dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for both moderate and moderately severe symptoms and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

MG II includes the extrinsic muscles of the shoulder girdle, to include the pectoralis major II (costosternal), latissimus dorsi and teres major, pectoralis minor, and rhomboid.  For the non-dominant arm, Diagnostic Code 5302 also provides for a 20 percent evaluation for both moderate and moderately severe symptoms, and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5302.  

A moderate muscle injury is a through and through or deep penetrating wound of relatively short track by single bullet or small shell or shrapnel fragment, with absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate muscle wound are manifested by entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative terms. Id. at (d)(2)(iii).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.  

The following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, upper extremity disability ratings are applicable.  38 C.F.R. § 4.69.

As an initial matter, the Board notes that while the Veteran's strained pectoral muscle was initially rated under Diagnostic Code 5303, the more appropriate Diagnostic Code is actually 5302 as the most recent examiner specifically identified MG II as the muscle group affected by the injury.  38 C.F.R. § 4.73.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. 

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In this case, the Board finds that the Veteran's left pectoralis disability does not warrant a rating in excess of 20 percent rating under Diagnostic Code 5302 as he has not been found to have a severe muscle injury to MG II.  In fact, the evidence does not reflect that the Veteran's left pectoralis disability is even moderately severe as VA regulations explain that a moderately severe disability of muscles contemplates a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring none of which is evidenced in this case.  However, as the Veteran's left pectoralis strain affects the non-dominant side (as noted the Veteran is right hand dominant), in order to warrant a rating in excess of 20 percent, a severe muscle injury must be present.  A severe disability of muscles contemplates a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, with a record of consistent complaint of cardinal signs and symptoms of muscle disability that is worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

Here, the muscle injury interferes with heavy lifting and the Veteran had occasional fatigue-pain on the left affecting Muscle Group II.  The Veteran had normal muscle strength in Group III and no muscle atrophy.  The examiner noted a large nodule on the left lateral pectoralis muscle which migrated superoinferiorly with abduction/adduction of the left shoulder which appeared to be part of the torn pectoralis muscle.  These findings are not compatible with a severe muscle injury. For example, ragged scarring is not present, and there is simply no history of shattering of bones, or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring that is expected with a severe muscle injury.

Consequently, the Board concludes that a severe muscle injury is not present.  No other relevant diagnostic codes are available to rate this disability. 

As such, a rating in excess of 20 percent for the Veteran's left pectoralis muscle strain is not warranted.

B.  Right and Left Patellofemoral Syndrome

For historical purposes, the Veteran was granted service connection for his right and left knee patellofemoral syndrome in a July 2010 rating decision under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. §4.71a.  A noncompensable rating was assigned effective from May 2, 2010.  The Veteran disagreed with the ratings assigned, and this appeal ensued.  A rating decision issued in July 2015 granted a 10 percent for each knee effective May 2, 2010, under Diagnostic Code 5260.      

The Veteran's service treatment reports reflect that the Veteran reported trouble with his knees on an April 2010 report of medical history prepared in conjunction with his separation examination.  

At a VA examination performed prior to the Veteran's discharge in March 2010, the Veteran reported pain, stiffness, and swelling of the knees.  He denied weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups of pain precipitated by physical activity twice a day lasting for three hours.  He reported difficulty with standing and walking.  He indicated that he was still able to run, walk, and stand but those activities were accompanied by pain and stiffness, especially with physical activity.  The Veteran also reported popping and swelling of the left knee after physical activity.  He denied treatment for the knee.  Physical examination revealed bilateral flexion of the right and left knee from 0-140 degrees and bilateral extension of 0 degrees with no pain on range of motion testing.  There was no additional loss of motion after repetitive motion.  Stability testing of the collateral ligaments,  anterior/posterior cruciate ligaments, and medial/lateral meniscus were within normal limits bilaterally.  X-rays of the bilateral knees were normal.  The examiner indicated that the Veteran's knees prevented him from participating in sports, but she did not note any interference with occupational functioning.  The examiner diagnosed the bilateral patellarfemoral syndrome.  

VA outpatient treatment reports reflect a report of aching knees with climbing stairs or prolonged standing in December 2010.  The Veteran also reported knee pain in November 2012.    

At a March 2015 VA examination, the Veteran reported lateral pain with load bearing, going up and down stairs, and running, as well as lifting weights or playing ball.  He reported popping of the knees on squatting.  His knees felt stiff in the morning and occasionally felt "stuck."  He indicated he had never had x-rays and he denied redness, heat, and swelling.  He denied flare-ups of the knee.  Range of motion testing of the knees revealed flexion from 0 to 120 degrees bilaterally and flexion to 0 degrees with no pain on range of motion testing.  There was no evidence of pain with weight-bearing but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The knees were noted to be slightly tender laterally.  There was objective evidence of crepitus bilaterally.  The Veteran was able to perform repetitive use testing of at least three repetitions and there was no additional loss of motion after three repetitions.  Pain was noted to cause functional limitations with repeated use over time.  The examiner noted that the Veteran would have additional pain and loss of repetitive use rather than loss of range of motion during a flare-up or when the joint is used repeatedly over a period of time.  The Veteran had normal muscle strength of the knees and no ankylosis.  There was no history of recurrent subluxation and no history of lateral instability.  Joint stability testing of the bilateral knees was normal.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibial impairment.  The examiner observed that Veteran had never had a meniscus (semilunar cartilage) condition.  The examiner noted that the Veteran's patellae appeared to track laterally.  The examiner concluded that the Veteran's bilateral knee disabilities did not impact his ability to perform any type of occupational task.  The examiner noted that x-rays of the bilateral knees were ordered but the Veteran failed to appear for the studies.  The examiner diagnosed bilateral patellofemoral pain syndrome.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right and left knee disabilities do not warrant ratings in excess of 10 percent at any time during the course of the appeal. 

As described, during the course of his appeal, the Veteran had flexion limited to no less than 120 degrees bilaterally and extension of 0 degrees bilaterally.  As such, neither extension limited to 10 degrees nor flexion limited to 45 degrees has been shown during the course of the Veteran's appeal.  Therefore, even compensable knee ratings are not warranted based on the demonstrated ranges of motion.  38 C.F.R. 4.71a, DCs 5260, 5261.  However, the Veteran has been awarded 10 percent ratings for both knees based on the presence of pain pursuant to 38 C.F.R. § 4.59. 

In reaching this conclusion, the Board has considered whether compensable disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).   Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40. 

In this case, the Veteran did not report experiencing pain with range of motion testing at either examination.  Consequently, pain was not found to cause functional limitation to the point that compensable ratings would be warranted.  Moreover, even if flexion or extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not because as noted, the Veteran did not report pain during range of motion testing and the VA examiners of record specifically found that there was no objective evidence of pain during range of motion testing. Additionally, repetitive motion was not shown to further limit range of motion in either knee. 

The Board has also considered whether higher ratings are warranted under any other relevant DCs. 

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

In this case, there is no evidence of recurrent subluxation or lateral instability.  Both VA examiners found no instability in either knee.  For example, at the 2015 VA examination, joint stability testing was performed, but not instability was shown, as Lachman and posterior drawer tests were normal, as was varus and valgus pressure.  VA treatment records have also failed to show any knee instability.  Consequently, a separate compensable rating for either of the Veteran's knees is not warranted under DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The March 2015 VA examiner specifically found that there is no evidence of any meniscal conditions.  Consequently, a separate compensable rating is not warranted for either knee under either DC 5258 or 5259. 

The only other DCs pertaining to the knee are DC 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The Veteran does not warrant compensable ratings under any of these DCs as none of these conditions have been shown. 

As such, a schedular rating in excess of 10 percent is not warranted for either knee disability.



C.  Left Plantar Fasciitis

For historical purposes, the Veteran was granted service connection for left plantar fasciitis in a July 2010 rating decision under Diagnostic Codes 5299-5020 for synovitis.  38 C.F.R. §4.71a.  A noncompensable rating was assigned effective from May 2, 2010.  The Veteran disagreed with the rating assigned, and this appeal ensued.  A rating decision issued in July 2015 granted a 10 percent for the left plantar fasciitis effective May 2, 2010, under Diagnostic Codes 5020-5276.  38 C.F.R. §4.71a.    

A review of the Veteran's service treatment reports reflects that the Veteran was diagnosed with bilateral plantar fasciitis in December 2009.  

At a VA examination performed prior to the Veteran's discharge in March 2010, the Veteran reported constant pain in his left foot which radiated down the foot.  The pain was described as aching and sharp.  The pain was exacerbated by physical activity, but he also reported pain at rest as well as stiffness and fatigue.  He denied weakness and swelling at rest but endorsed pain, weakness, stiffness, and fatigue while standing.  He denied swelling with walking or standing.  He denied hospitalizations or surgery for the foot and inserts were recommended.  Examination of the foot did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  There was tenderness of the left arch, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation of the plantar surface of the left foot revealed moderate tenderness.  Alignment of the Achilles tendon was normal with weight bearing.  Pes planus, pes cavus, hammer toes, hallux valgus, and hallux rigidus were not present.  He did not have any limitations with standing or walking and he did not require any type of support with his shoes.  The examiner diagnosed the Veteran with left plantar fasciitis and noted that the condition did not have any effect on his usual occupation. 

VA treatment records reflect that the Veteran has used nonsteroidal anti-inflammatories (NSAIDs) for foot pain.  

At a March 2015 VA examination, the examiner noted that the Veteran had been diagnosed with left plantar fasciitis in 2009.  The Veteran reported symptoms of stiffness in the arch and increased pain with driving.  The Veteran described sharp pain with stiffness but denied flare-ups that impacted the function on his foot.  There was no pain on use of the foot or on manipulation of the foot or swelling on use.  There were no characteristic callosities and the Veteran did not have extreme tenderness of the plantar surfaces of the feet.  There was no decreased longitudinal arch height of one or both feet on weight-bearing and no objective evidence of marked deformity.  There was no marked pronation of one or both feet and the weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity causing alteration of the weight-bearing line and no inward bowing of the Achilles tendon of either foot.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The examiner noted bilateral plantar fasciitis with foot pain worse in the morning and with prolonged use.  The examiner assessed the disability as mild and the foot condition did not compromise weight bearing or require arch supports, custom orthotic inserts, or shoe modifications.  The Veteran has not undergone any foot surgery.  The examiner noted no pain on physical examination, but indicated that the Veteran was not being seen during a period of prolonged activity.  The examiner noted pain on movement, pain on weight-bearing and non weight-bearing, disturbance of locomotion, interference with standing, and stiffness with prolonged walking.  The examiner concluded that the left plantar fasciitis would not have any impact on his ability to perform any type of occupational task.  

Having reviewed the evidence as reported above, the Board has determined that the Veteran's service connected left plantar fasciitis does not warrant a rating in excess of 10 percent at any time during the course of the appeal. 

As an initial matter, the Board notes that the Veteran's left plantar fasciitis has been rated analogously as there is not a DC that pertains to this disability.  In the 2010 rating decision, DCs 5299-5020 were applied.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for miscellaneous injury.  See 38 C.F.R. § 4.27.  Under DC 5020, synovitis is rated according to any resulting limitation of motion of the joint involved.  38 C.F.R. § 4.71a, DC 5020

In the 2015 rating decision which granted a 10 percent rating, DC 5020-5276 was applied. 

Under DC 5276, for acquired flatfoot, a 10 percent rating is assigned for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The RO awarded a 10 percent rating on the basis of pain on use of the feet with mild symptoms.  In this case, the Veteran's symptoms of plantar fasciitis are not manifested by any of symptomatology associated with a rating higher than 10 percent under DC 5276.  This was clearly spelled out by the findings of the March 2015 VA examination.  Moreover, the Veteran has not been diagnosed with bilateral weakfoot (DC 5277), acquired pes cavus (DC 5278), anterior metatarsalgia (DC 5279),  unilateral hallux valgus (DC 5280), severe, unilateral hallux rigidus (DC 5281), hammer toe (DC 5282), malunion of or nonunion of tarsal or metatarsal bones (DC 5283), to warrant application of these DCs.  38 C.F.R. § 4.71a.

DC 5284 provides for a 10 percent rating for other foot injuries that are moderate, 20 percent for moderately severe foot injuries, and 30 percent for severe foot injuries.  38 C.F.R. § 4.71a.  In this case, the Veteran has not sustain any foot injury and even if the Board were to apply this DC, the symptomatology as described above is not tantamount to a moderately severe foot injury.  As noted, the Veteran's main symptom consisted of pain on use and was reported to be mild in degree.  For example, at the March 2015 VA examination, the examiner acknowledged the presence of plantar fasciitis in the Veteran's left foot that was painful in the morning and worse with prolonged use, but found that the severity was mild and did not compromise weight bearing or require custom orthotic inserts.

As such, a schedular rating in excess of 10 percent for the Veteran's left plantar fasciitis is not warranted.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court of Appeals for Veteran Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported symptomatology disabilities at issues primarily included pain in the chest muscle, knees, and left foot, all of which are contemplated by the schedular rating criteria assigned for each disability.  The symptoms associated with the Veteran's left pectoralis muscle strain, right and left knee disability, and left foot disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  Moreover, none of the disabilities at issue have been shown to require hospitalizations.  

Thus, the Board finds that the ratings assigned reasonably describe the Veteran's disabilities at issue.  For these reasons, referral of the claims for consideration of extraschedular ratings is not warranted for these claims.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable on account of any of his service connected disabilities.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected left pectoralis muscle strain, right and left knee patellofemoral syndrome, or left plantar fasciitis.


ORDER

An initial rating in excess of 20 percent for left pectoralis muscle strain (claimed as torn left pectoralis muscle condition) is denied.

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An initial rating in excess of 10 percent for plantar fasciitis of the left foot is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


